Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to RCE filed 12/22/2021 in which the claims 1-8, 10-11, 13, 18, 20-25, 27-28 are pending.

Response to Arguments
3. 	Applicant’s arguments, see pages 7-12, filed 12/22/2021, with respect to the rejections have been fully considered but they are not persuasive.
  	II. Claim Rejections under 35 U.S.C. § 103 
Applicant argues that Independent claims 1, 20 and 27 were rejected under 35 U.S.C. § 103 as allegedly being obvious over U.S. Patent Application Publication No. 2012/0280790 ("Gerhardt") in view of U.S. Patent Application Publication No. 2015/0199863 ("Scoggins"). The Applicant respectfully requests reconsideration. 
Independent claim 1, as amended recites: 
a mobile device comprising at least one processor configured to: 
detect the NFC tag; 
after detection of the NFC tag, trigger the mobile device to monitor 
for wireless communication from the intelligent door lock system using 
a wireless protocol different from NFC; and 
subsequent to triggering the mobile device to monitor for wireless 
communication from the intelligent door lock system and in response to detection of at least one wireless communication from the intelligent 

trigger the mobile device to establish a connection between the mobile device and the intelligent door lock system using the 
wireless protocol different from NFC, and 
trigger the intelligent door lock system to lock or unlock the lock via the connection. 
Claim 1 thus recites a specific combination of functionality that ultimately leads to a triggering of a lock/unlock operation, using a specific transition between two different communication protocols, including at least: 
(1) detection of NFC tag 
(2) monitoring for wireless communication from the door lock system, via a wireless 
protocol different from NFC 
(3) establishing a connection after detection of that communication 
(4) triggering a lock/unlock via that connection 

Even if one of ordinary skill would have been led to combine Gerhardt and Scoggins in 
some manner, no combination of the references would have disclosed the precise multi-step process and transition between particular protocols recited in amended claim 1. 
Gerhardt mentions NFC and wireless communication, but does not describe any wake-up or lock/unlock process like the one recited in claim 1. For example, Gerhardt does not disclose a process that includes both the detection of the NFC tag and the subsequent monitoring for the wireless communication before subsequently forming a connection. Rather, Gerhardt describes processes that include only one or the other. 
   	Examiner respectfully diagress and clarifies that Gerhardt et al. (US 2012/0280790 A1) discloses 
(1) detect the NFC tag in para [0051] – [0053] & fig. 7 teaches in 700, the user reads a Near Field Communication tag with their portable electronic device.
para [0178] & FIG. 32, the method may further comprise at 3262, allowing the remotely operable lock to connect to a Wi-Fi.TM.  network, RF or radio network, or Bluetooth.TM.  device, and issuing a command for receipt by the lock at least via the Wi-Fi.TM., RF or radio network, or Bluetooth.TM.  device. At 3264, the method may further comprise allowing pairing of the lock with a web-enabled portable electronic device, and issuing the command for receipt by the lock at least via an internet connection established by the web-enabled portable electronic device. Para[0162] & [0180] – [0183] & fig. 31, 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock
(4) triggering a lock/unlock via that connection in para[0178] FIG. 32, the method may further comprise at 3280 using a remotely operable lock and notifying a user of successful actuation of the lock in response to the command.  The method may further comprise at 3290 notifying a first user of an attempt or request to operate the lock by a second user. Para [0162] & [0180] – [0183] & Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request. 
 	
 	Applicant further argues that Scoggins also does not disclose a process that includes both the detection of the NFC tag and the subsequent monitoring for the wireless communication so as to subsequently form a connection. Rather, Scoggins (40) describes a wireless receiver of a door lock system that wirelessly receives security credentials from 
Therefore, even if one of ordinary skill would have been led to combine Gerhardt and 

For reasons that would be appreciated from the foregoing, independent claims 20 and 27 also patentably distinguish over any combination of Gerhardt and Scoggins. Accordingly, withdrawal of the rejection of each of claims 20 and 27, and each claim that depends therefrom is respectfully requested. 
  	 Examiner respectfully disagrees and clarifies that Scoggins Application No.: 15/867,992 7 Docket No.: A1174.70054US00Response to Office Action dated June 16, 2020clearly disclose (2) monitoring for wireless communication from the door lock system, via a wireless protocol different from NFC in para[0040] –[0044] & Fig. 2 wireless receiver is configured to wirelessly communicate with the user device 114 to receive the one or more security credentials and wireless receiver operates with the existing door lock system, depending on the type of the door lock system (e.g., NFC magnetic stripe, etc.), and act as a channel and/or broker to handoff the security credentials to the door lock controller 212 and/or credentials evaluator 220. Para [0110] – [0110] & [0017] Fig. 12 in teaches process 1210 of communications between the user device 114 and the door lock system 112,  In step 1212, a guest initiates an unlocking of the door.  In step 1214, the user device (e.g., through the APP) initiates an unlock process or sequence.  This can include a verification of the communication connection between the user device and the door lock system (e.g., verifying BLE enabled connection).  In step 1216, a communication is established between the APP and the receiver 218 and/or broker of the door lock system (e.g., initiating a hand shake process between the user device and the target broker of the target lock system. In step 1218, the broker receives the connection request.  In step 1220, confirms the communication connection (e.g., confirming the hand shake) and challenges the user device to authenticate itself.  In step 1222, the user device, typically through the APP, responds to the challenge and secures the connection.  In step 1224, the device authentication fails when the user device cannot be authenticated.  Alternatively, when authenticated, a secure connection is established between the receiver 218 and the user device 114 in step 1226.  In step 1228, the user device communicates the security credentials to the broker, which may extract relevant information and forward the security credentials to the lock controller 212 and/or credentials evaluator 220, or may simply forward the communications allowing the lock controller 212 and/or credentials evaluator 220 to obtain the security credentials. 
 	Thus the combination of the references discloses all the limitations of amended claim 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to 
  	Thus claim 1 and each claim that depends therefrom are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1), and this rejection is proper. 
 	 For the above reasons Independent claims  20, 27 are also rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1), and these rejections are also proper.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1-8, 10, 20-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1). 

 	Regarding claim 1, Gerhardt discloses a system comprising: an intelligent door lock system coupled to a door at a dwelling (Para[0039] & Fig. 3 teaches of the door lock 102 & Figs.11-30 teaches of locking systems on door), the intelligent door lock system comprising a door status device coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of  a lock (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system (ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system and fig 3 shows the drive shaft and Figs.11-19 shows the locking system at the door), wherein the intelligent door lock system comprises a Para[0037], [0050] - [0053]  & figs. 3 & 7, teaches of the NFC tag) and a mobile device comprising at least one processor configured to:  detect the NFC tag (para[0051] – [0053]  & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device); trigger the mobile device to establish a connection between the mobile device and the intelligent door lock system using the wireless protocol  different form NFC (para[0178] &  FIG. 32, the method may further comprise at 3262, allowing the remotely operable lock to connect to a Wi-Fi.TM.  network, RF or radio network, or Bluetooth.TM.  device, and issuing a command for receipt by the lock at least via the Wi-Fi.TM., RF or radio network, or Bluetooth.TM.  device. At 3264, the method may further comprise allowing pairing of the lock with a web-enabled portable electronic device, and issuing the command for receipt by the lock at least via an internet connection established by the web-enabled portable electronic device. Para[0162] & [0180] – [0183] & fig. 31, 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock); and trigger the intelligent door lock system to lock or unlock the lock via the connection (para[0178] FIG. 32, the method may further comprise at 3280 using a remotely operable lock and notifying a user of successful actuation of the lock in response to the command.  The method may further comprise at 3290 notifying a first user of an attempt or request to operate the lock by a second user. Para [0162] & [0180] – [0183] & Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request). 
	 Gerhardt does not explicitly disclose after detection of the NFC tag, trigger the mobile device to monitor for wireless communication from the intelligent door lock system using a wireless protocol different from NFC; and subsequent to triggering the mobile device to monitor for wireless communication from the intelligent door lock system and in response to detection of at least one wireless communication from, the intelligent door lock system. However Scoggins disclose after detection of the NFC tag, after detection of the NFC tag, trigger the mobile device to monitor for wireless communication from  the intelligent door lock system using a wireless protocol different from NFC (para[0040] – [0044] & Fig. 2 wireless receiver is configured to wirelessly communicate with the user device 114 to receive the one or more security credentials and wireless receiver operates with the existing door lock system, depending on the type of the door lock system (e.g., NFC magnetic stripe, etc.), and act as a channel and/or broker to handoff the security credentials to the door lock controller 212 and/or credentials evaluator 220. Para [0110] – [0110] & [0017] Fig. 12 in step 1218, the broker receives the connection request.  In step 1220, confirms the communication connection (e.g., confirming the hand shake) and challenges the user device to authenticate itself.  In step 1222, the user device, typically through the APP, responds to the challenge and secures the connection.  In step 1224, the device authentication fails when the user device cannot be authenticated.  Alternatively, when authenticated, a secure connection is established between the receiver 218 and the user device 114 in step 1226.  In step 1228, the user device communicates the security credentials to the broker, which may extract relevant information and forward the security credentials to the lock controller 212 and/or credentials evaluator 220, or may simply forward the communications allowing the lock controller 212 and/or credentials evaluator 220 to obtain the security credentials); and subsequent to triggering the mobile device to monitor for wireless communication from the intelligent door lock system and in response to detection of at least one wireless communication from, the intelligent door lock system, (para[0112] & Fig. 12 In step 1232, the lock controller 212 and/or credentials evaluator 220 evaluates the security credentials.  In step 1234 it is determined whether the security credentials are valid.  When invalid the lock is not triggered to unlock.  In some instances an indication is provided (e.g., visual, audio, or other such indication or combination of such indication) that the lock was not unlocked.  Alternatively, in step 1236 the lock is triggered to unlock when the security credentials are validated, which may also include an indication that the lock was unlocked (e.g., a different visual, audio, or other such indication or combination of such indication)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

 (Para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE), infrared, WiFi, Radio Frequency (RF), Z-wave, cellular or other such wireless communication protocols).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Scoggins further discloses the system, wherein the intelligent door lock system further comprises a Bluetooth chip (Para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE). Motivation to combine as indicated in claim 1.
 	Regarding claim 4, Gerhardt further discloses the system, wherein an identifier associated with NFC tag is correlated with an identifier of the lock (Para [0051] - [0053] & Fig. 7 teaches of the lock application and passes the application the unique id associated with the NFC tag just read and request is valid, the web server will pass a request corresponding to the NFC tag id to a lock server that corresponds to the NFC tag id in 704.  The request could be a lock request, a timed unlock request, or a toggle request (issue the opposite request as previously sent.) The lock server could correspond to one door lock or many). 

(para[0110] & Fig. 12 teaches process 1210 of communications between the user device 114 and the door lock system 112,.  In step 1212, a guest initiates an unlocking of the door.  In step 1214, the user device (e.g., through the APP) initiates an unlock process or sequence.  This can include a verification of the communication connection between the user device and the door lock system (e.g., verifying BLE enabled connection).  In step 1216, a communication is established between the APP and the receiver 218 and/or broker of the door lock system (e.g., initiating a hand shake process between the user device and the target broker of the target lock system).

	Regarding claim 6, Gerhardt discloses further discloses the system, wherein detecting the NFC tag comprises detecting the NFC tag  in response to a user tapping the mobile device to the lock (Para[0051] & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device.  The NFC tag is encoded with an application URI and unique code.  Generally a system level interface will automatically read any sufficiently near tags with system level protocols.  In some instances the device may first have to be put into a special purpose mode before being able to read an NFC tag, in such a case the electronic device would first be placed in a suitable mode to enable the NFC read functionality).

 	Regarding claim 7, Scoggins further discloses the system of claim, wherein the connection established between the mobile device and the intelligent door lock system comprises a Bluetooth connection established using the Bluetooth chip. (Para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Gerhardt further discloses the system, wherein the system further comprises: a camera coupled to the intelligent door lock system; and at least one second processor configured to trigger the camera to record video in response to a door lock status (Para[0090] & Fig. 16 teaches of the presence of person detected by motion on camera & Para[0122] & Fig.22 teaches of the locking system notifying the status of the locking system has changed  but not limited to locking or unlocking the locking system  Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera).  

	Regarding claim 10, Gerhardt discloses the system, wherein at least one processor of the mobile device is further configured to: after detection of the NFC tag, (para[0163] & Fig. 31 teaches the method may further comprise at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock.  At 3192, the method may further comprise providing a vibration sensor for detecting vibration of the lock or a door associated with the lock, and receiving a signal at least initiated by the vibration sensor). 

 	Regarding claim 20, Gerhardt discloses a system for locking or unlocking a lock at a door of a dwelling via an intelligent door lock system at the dwelling, (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system) the intelligent door lock system comprising a near field communication (NFC) tag, the system comprising (Para[0037], [0050]- [0053]  & figs. 3 & 7 teaches of the NFC tag); a mobile device comprising at least one processor configured to: trigger the mobile device to establish a connection between  the mobile device and the intelligent door lock system using a wireless protocol different from NFC  (para[0178] &  FIG. 32, the method may further comprise at 3262, allowing the remotely operable lock to connect to a Wi-Fi.TM.  network, RF or radio network, or Bluetooth.TM.  device, and issuing a command for receipt by the lock at least via the Wi-Fi.TM., RF or radio network, or Bluetooth.TM.  device. At 3264, the method may further comprise allowing pairing of the lock with a web-enabled portable electronic device, and issuing the command for receipt by the lock at least via an internet connection established by the web-enabled portable electronic device. Para[0162] & [0180] – [0183] & fig. 31, 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock); and trigger the intelligent door lock system to lock or unlock the lock via the connection (para[0178] FIG. 32, the method may further comprise at 3280 using a remotely operable lock and notifying a user of successful actuation of the lock in response to the command.  The method may further comprise at 3290 notifying a first user of an attempt or request to operate the lock by a second user. Para [0162] & [0180] – [0183] & Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request). 
		Gerhardt does not explicitly disclose a mobile device comprising at least one processor configured to: after detection of the NFC tag, trigger the  mobile device to monitor for wireless communication from  the intelligent door lock system using a wireless protocol different from NFC, and subsequent to triggering the mobile device to monitor for wireless communication from the intelligent door lock system and in response to detection of at least one wireless communication from the intelligent door lock system,. However Scoggins discloses a mobile device comprising at least one processor configured to: after detection of the NFC tag, trigger the  mobile device to monitor for wireless communication from  the intelligent door lock system using a wireless protocol different from NFC (para[0040] –[0044] & Fig. 2 wireless receiver is configured to wirelessly communicate with the user device 114 to receive the one or more security credentials and wireless receiver operates with the existing door lock system, depending on the type of the door lock system (e.g., NFC magnetic stripe, etc.), and act as a channel and/or broker to handoff the security credentials to the door lock controller 212 and/or credentials evaluator 220. Para [0110] – [0110] & [0017] Fig. 12 in step 1218, the broker receives the connection request.  In step 1220, confirms the communication connection (e.g., confirming the hand shake) and challenges the user device to authenticate itself.  In step 1222, the user device, typically through the APP, responds to the challenge and secures the connection.  In step 1224, the device authentication fails when the user device cannot be authenticated.  Alternatively, when authenticated, a secure connection is established between the receiver 218 and the user device 114 in step 1226.  In step 1228, the user device communicates the security credentials to the broker, which may extract relevant information and forward the security credentials to the lock controller 212 and/or credentials evaluator 220, or may simply forward the communications allowing the lock controller 212 and/or credentials evaluator 220 to obtain the security credentials), and subsequent to triggering the mobile device to monitor for wireless communication 9700123.1Application No.: 15/867,9925 Docket No.: A1174.70054US00 Amendment Filed with RCEfrom the intelligent door lock system and in response to detection of at least one wireless communication from the intelligent door lock system, (para[0112] & Fig. 12 In step 1232, the lock controller 212 and/or credentials evaluator 220 evaluates the security credentials.  In step 1234 it is determined whether the security credentials are valid.  When invalid the lock is not triggered to unlock.  In some instances an indication is provided (e.g., visual, audio, or other such indication or combination of such indication) that the lock was not unlocked.  Alternatively, in step 1236 the lock is triggered to unlock when the security credentials are validated, which may also include an indication that the lock was unlocked (e.g., a different visual, audio, or other such indication or combination of such indication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

	Regarding claim 21, Scoggins further discloses the system, wherein the RF protocol is selected from at least one of: Zigbee, Bluetooth, Wi-Fi, IEEE 802.15.4, and Z-Wave (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE), infrared, WiFi, Radio Frequency (RF), Z-wave, cellular or other such wireless communication protocols).  Motivation to combine as indicated in claim 20. 
 
 	Regarding claim 22, Scoggins further discloses the system, wherein the intelligent door lock system further comprises a Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)).  Motivation to combine as indicated in claim 20.

 	Regarding claim 23, Gerhardt discloses the system, wherein an identifier associated with the NFC tag is correlated with an identifier of the lock (Para [0051] - [0053] & Fig. 7 teaches of the lock application and passes the application the unique id associated with the NFC tag just read and request is valid, the web server will pass a request corresponding to the NFC tag id to a lock server that corresponds to the NFC tag id in 704.  The request could be a lock request, a timed unlock request, or a toggle request (issue the opposite request as previously sent.) The lock server could correspond to one door lock or many). 

 	Regarding claim 24, Scoggins discloses the system, wherein the connection established between the mobile device and the intelligent door lock system comprises a Bluetooth connection established using the Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)).). Motivation to combine as indicated in claim 20.
3Attorney Docket No.: AGH1600007US
 	Regarding claim 25, Scoggins discloses the system, wherein triggering the intelligent door lock system to lock or unlock the lock comprises: exchanging a token para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 20.

 	Regarding claim 27, Gerhardt discloses a method for locking or unlocking a lock at a door at a dwelling (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system and fig 3 shows the drive shaft and Figs.11-19 shows the locking system at the door), the method comprising: detecting , by a mobile device, a near field communication (NFC) tag associated with an intelligent door lock system coupled to the door at the dwelling (para[0051] – [0053]  & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device); and in response to detecting the NFC tag (Para[0037] & fig. 1 teaches the NFC enabled portable electronic device (100) reading a passive NFC tag (101) & para[0053], [0063] & fig. 7); triggering the mobile device to establish a connection between the mobile device and the intelligent door lock system using the wireless protocol different from NFC (para[0178] &  FIG. 32, the method may further comprise at 3262, allowing the remotely operable lock to connect to a Wi-Fi.TM.  network, RF or radio network, or Bluetooth.TM.  device, and issuing a command for receipt by the lock at least via the Wi-Fi.TM., RF or radio network, or Bluetooth.TM.  device. At 3264, the method may further comprise allowing pairing of the lock with a web-enabled portable electronic device, and issuing the command for receipt by the lock at least via an internet connection established by the web-enabled portable electronic device. Para[0162] & [0180] – [0183] & fig. 31, 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock), and triggering the intelligent door lock system to lock or unlock the lock via the connection (para[0178] FIG. 32, the method may further comprise at 3280 using a remotely operable lock and notifying a user of successful actuation of the lock in response to the command.  The method may further comprise at 3290 notifying a first user of an attempt or request to operate the lock by a second user. Para [0162] & [0180] – [0183] & Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request). 		
 	Gerhardt does not explicitly after detection of the NFC tag, triggering the mobile device to monitor for wireless communication from the intelligent door lock system using a wireless protocol different from NFC; and subsequent to triggering the mobile device to monitor for wireless communication from the intelligent door lock system and in response to detection of at least one wireless communication from the intelligent door lock system. However Scoggins discloses after detection of the NFC tag, triggering the mobile device to monitor for wireless communication from the intelligent door lock system using a wireless protocol different from NFC; (para[0040] –[0044] & Fig. 2 wireless receiver is configured to wirelessly communicate with the user device 114 to receive the one or more security credentials and wireless receiver operates with the existing door lock system, depending on the type of the door lock system (e.g., NFC magnetic stripe, etc.), and act as a channel and/or broker to handoff the security credentials to the door lock controller 212 and/or credentials evaluator 220. Para [0110] – [0110] & [0017] Fig. 12 teaches in step 1218, the broker receives the connection request.  In step 1220, confirms the communication connection (e.g., confirming the hand shake) and challenges the user device to authenticate itself.  In step 1222, the user device, typically through the APP, responds to the challenge and secures the connection.  In step 1224, the device authentication fails when the user device cannot be authenticated.  Alternatively, when authenticated, a secure connection is established between the receiver 218 and the user device 114 in step 1226.  In step 1228, the user device communicates the security credentials to the broker, which may extract relevant information and forward the security credentials to the lock controller 212 and/or credentials evaluator 220, or may simply forward the communications allowing the lock controller 212 and/or credentials evaluator 220 to obtain the security credentials); and subsequent to triggering the mobile device to monitor for wireless communication from the intelligent door lock system and in response to detection of at least one wireless communication from the intelligent door lock system(para[0112] & Fig. 12 teaches In step 1232, the lock controller 212 and/or credentials evaluator 220 evaluates the security credentials.  In step 1234 it is determined whether the security credentials are valid.  When invalid the lock is not triggered to unlock.  In some instances an indication is provided (e.g., visual, audio, or other such indication or combination of such indication) that the lock was not unlocked.  Alternatively, in step 1236 the lock is triggered to unlock when the security credentials are validated, which may also include an indication that the lock was unlocked (e.g., a different visual, audio, or other such indication or combination of such indication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

	Regarding claim 28, Scoggins further discloses the method, wherein the intelligent door lock system comprises a Bluetooth chip and the connection established between the mobile device and the intelligent door lock system comprises a Bluetooth connection established using the Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 20.

8. 	Claims 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1) and Fadell et al. (US 2015/0156031 A1).

Regarding claim 11, Gerhardt in view of Scoggins disclose the system of claim 8. Gerhardt in view of Scoggins does not explicitly disclose, wherein triggering the camera to record video comprises triggering the camera to begin  recording in response to the door lock status indicating that the door is opened. However Fadell discloses the system, wherein triggering the camera to record video comprises triggering the camera to begin  recording in response to the door lock status indicating that the door is opened (Para[0446] & [0476] discloses in response to detecting a smart invitation at doorbell 106 of door 186, a mode setting associated with that invitation may instruct platform 200 to carry out a platform action that may unlock doorknob 122 for enabling access through door 186 while also enabling and/or otherwise monitoring data from a camera or motion sensor or any other suitable sensing component functionally positioned at door 186 for detecting movement through door 186). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility with security credentials into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of in which detecting the presence, movement through the smart-home environment of Fadell in order to provide a system in which facilitating the detection of visitor identification information and/or visitor intent information.
Attorney Docket No.: AGH1600007US
 	Regarding claim 18, Gerhardt in view of Scoggins disclose the system of claim 9. Gerhardt in view of Scoggins does not explicitly disclose wherein triggering the camera to record video comprises determining whether to record the video based on at least one (Para[0446] teaches of platform 200 detects if/when a visitor attempts to open a door, the one or more sensing components of doorbell 106 (e.g., a camera) or of entry detector 112 at door 186 may be operative to detect when a visitor touches doorknob 122 and/or otherwise attempts to gain access to structure 150 through a closed door 186 & Para[0476] further discloses in response to detecting a smart invitation at doorbell 106 of door 186 to unlock doorknob 122 to enable access through door 188 it also enables monitoring data from camera positioned at door 188 for detecting movement through door 186). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility with security credentials into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of in which detecting the presence, movement through the smart-home environment of Fadell in order to provide a system in which facilitating the detection of visitor identification information and/or visitor intent information.Attorney Docket No.: AGH1600007US2Attorney Docket No.: AGH1600007US
9. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1) and DeLean et al. (US 2014/0267736 A1). 

(Para[0134] & Figs. 3a-3b teaches of for ex: the interior of a bank whereby after business-hours employees and clients who are being served may leave, but no further clients may come past a certain zone (zone A), the intrusion may be defined as the succession of the following events in the following order: 1) detection of a person entering through the aperture zone , followed by 2) appearance of the person in zone A, followed by 3) disappearance from A, followed by 4) appearance of the person in zones B or C), and the at least one second processor is configured to analyze video recorded by the camera to determine whether the one or more virtual fences is breached (Para[0129] & FIG. 1 illustrates an example of a vision based system for detecting a breach of security, an image sensor 20 e.g. a wide range camera, operably connected to an intrusion detecting device 22 for analyzing the image stream received from the camera 20 for detecting an intrusion in the area that is monitored by the camera 20 and para[0146] , [0149]  discloses monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22, regardless of the presence of physical delimiting means e.g. fence, borders, painted lines etc., or not and  the typical case of an intruder opening the door slightly and sneaking in immediately before being caught by the camera). It would  lock and unlocking the door to enable accessibility with security credentials  into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of involving detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of DeLean in order to provide a system in which enables detecting the breach of security in the monitored location in an improved manner.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425